Ao #:

hercn

jee 8a

eo a

Uri
Case: 119-cv- 009 BIE “heey
or

Eastern Divlsian

ihiipo. LIC Fabe a 356

 

 

Adam E VORS Feage no. AAG CV AVNO
P Vain FE z ae
: APR-1-?--2020-—- Judge Guin
VS. BERS S REST — =
Prone He Chadskiees = » Sait "ex al 7 | Neo ton Lor LR, $3.10
De Howdant 3 Assign mento 4
Pro Bona Counse |

 

 

Vow!
AS AN
asks 4
a SS1q
: Plain
(ORL. 4
Of Shor
\ au, |r}
On el on

Te Seuce

Cyirmn und
Tod
proccedsn
ott i dha

 

Spee

Ff

¢

&

NM

H

Comes the Plainti#- Adam Evans Cin ArOHIA PST Sona
Indigent State pelsoner proc eedino, in Forma pauperis
tig coucst eurcgnt to(L.R. 93 Ka)) to acon
Nmeuvd oo Pro Dano 2 ounsel ,

DRE vs Cure ently incarcerated an + Pansiscaa| Cowtro |
(967,26) ar Communiby Restoration Centec , LNC

r |g, County (Cc Rc) with wo access Ag low boo IRs,
rary, ts iF brary. ; \wer ney ACCESS oc COSC, Now research
~ no* allowed te Veave the facil hy +o art the

Son my owo Pec CRC and ODRCG policies aad
ble +e ad eq uotely represenr my sell Pro Se

e ert, Mek Soy Mais. Eour® Pro Se | indagent slonadly,

in forma PAarper ts. and TL re-submit my ind} yen

Us sot Lor AW Pc pose r

Respect iudly subm itlecl Dy ‘
le
— Date: 4-15-20

 
Case: 1:19-cv-02870-JG Doc #: 10 Filed: 04/17/20 2 of 3. PagelD #: 357
State of ohio SS; (fl idauit ef indigenty
Sta ount

__Coe el +6 represent mE 2
“xt

\

al AN

 

 

 
Case: 1:19-cv-02870-JG Doc #: 10 Filed: 04/17/20 3 of 3. PagelD #: 358

4

Adam Gans 616s 5

  

CRC - *. CSE AGPAE fates Mi
“A4SR ‘E. Tus comers Cate Se
|B. canton Ol 4S SS ee ese
' 44907 .
Ole OF the Clerk

Unfled Stade $Ois a Cour’
Necbhers OS of Olio

Cool &. Skolkes Untel States court House
ZO\ W. Super tor Avenue
Cleveland oh 44ND 20k

Aon sdShaesmzead os a “lal shothonnnhing pein
Ee

 

   

 

 
